463 N.W.2d 499 (1990)
In re the Petition for DISCIPLINARY ACTION AGAINST John G. DOOM, an Attorney at Law of the State of Minnesota.
No. C6-90-2434.
Supreme Court of Minnesota.
November 29, 1990.


*500 ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent John G. Doom has committed professional misconduct warranting public discipline. The Director alleges that respondent knowingly failed to file Minnesota individual income tax returns when due for the years 1985, 1986, 1987 and 1988; that despite notification from the Minnesota Department of Revenue that respondent's returns were late, respondent took no action to file the returns; that respondent filed the late returns only after he learned that the Minnesota Department of Revenue was conducting a criminal investigation into his conduct; that respondent ultimately pled guilty to three counts for the nonfiling of the above tax returns and was sentenced to 1 year in the county corrections facility; that the execution of respondent's sentence was stayed; and that respondent was placed on criminal probation for 2 years, was ordered to serve 30 days of the stayed sentence, and was ordered to perform 100 hours of community service.
Contemporaneous with the filing of the petition for disciplinary action, the Director filed a stipulation for dispensing with panel proceedings and for filing petition for disciplinary action and a stipulation for discipline. Both stipulations were signed by respondent and the Director. In the stipulations, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a 60-day suspension followed by a 2-year period of probation. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulations of the parties, NOW ORDERS:
1. That the respondent, John G. Doom hereby is suspended for a period of 60 days commencing with the date of this order, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
3. That the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, hereby is waived.
4. That respondent shall be reinstated to the practice of law after the above-described suspension period, provided that, at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education, has complied fully with Rules 24 and 26, Rules on Lawyers Professional Responsibility, and has paid the $750 in costs and disbursements.
5. Following reinstatement, respondent shall be on probation for a period of 2 years. Respondent's probation shall be unsupervised. Respondent shall timely file all state and federal tax returns as they become due; respondent shall affirmatively report, on or before the due date of each year during which this probation is in effect, compliance with said filing requirements; and, upon the Director's request, respondent shall provide the Director with tax authorizations necessary for the Director to obtain verification from state and *501 federal authorities that respondent's state and federal tax returns have been filed.